BALEY, Judge.
The record discloses that no objections were made or exceptions entered at the trial by the attorneys privately employed by the defendant who are not now his court-appointed counsel for this appeal. Ordinarily assignments of error not based on exceptions are deemed to be abandoned, Rule 19(c), however, under the unusual circumstances here involved we have considered all of the contentions of the defendant upon their merit.
 The sufficiency of the evidence to support a conviction is reviewable on appeal under G.S. 15-173.1 without exception. In this case the State’s evidence shows the defendant with a gun *89in his hand demanding and receiving money from his victim. Clearly such evidence supports his conviction.
Defendant also challenges the evidence of his identification. The witness, Mary Jones, testified that she had known defendant for about 4 years by sight and name, that he lived close to her grill, that he had come by frequently to make purchases, and that she recognized him during the perpetration of the robbery. Her identification was based on personal knowledge and could not relate to any impermissible suggestion from lineup procedures.
We have carefully reviewed the charge of the court which places upon the State the burden of proving beyond a reasonable doubt every essential element of the offense charged. The broadside assignment of error to the charge is without merit.
No error.
Judges Campbell and Hedrick concur.